11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Vecentie Morales, Jr.
            Appellant
Vs.                  No. 11-04-00251-CV -- Appeal from Comanche County
Bombardier, Inc.
            Appellee
 
            This is an appeal from the trial court’s October 5, 2004, order for sanctions.  We dismiss the
appeal for want of jurisdiction.
            Vecentie Morales, Jr. sued Bombardier, Inc. seeking $35,000 in actual damages and $150,000
in punitive damages as the result of his purchase of 2 allegedly faulty 2002 Sea-Doo GTX 4-TEC
Watercrafts.  When Morales failed to answer Bombardier’s first set of written interrogatories and
failed to respond to its first request for production or inspection, Bombardier filed a motion for
sanctions for failure to comply with discovery requests pursuant to TEX.R.CIV.P. 215.1 & 215.2. 
The trial court granted the motion, and Morales perfected this direct appeal.
            After reviewing the clerk’s record, the clerk of this court notified the parties that the October
5 sanction order did not appear to be appealable and requested that Morales respond showing
grounds for continuing the appeal.  Morales has responded by filing additional copies of the October
5 order, of his notice of accelerated appeal of judgment, and of the index to the clerk’s record as well
as a copy of his cover letter for his notice of appeal.
            Rules 215.1(d) and 215.2(b)(8) each provide that a sanction order “shall be subject to review
on appeal from the final judgment.”  Morales’s suit against Bombardier is still pending on the merits.
Therefore, a final judgment has not been entered; and this appeal is premature.
            The appeal is dismissed for want of jurisdiction.
 
November 10, 2004                                                                            PER CURIAM
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.